United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.Q., Appellant
and
U.S. POSTAL SERVICE, POSTAL ANNEX,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1782
Issued: December 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2014 appellant, through his attorney, filed a timely appeal from a June 6,
2014 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish left ankle and right
knee injuries on April 10, 2013 while in the performance of duty.
FACTUAL HISTORY
On April 16, 2013 appellant, then a 36-year-old city carrier assistant, filed a traumatic
injury claim alleging that he experienced left ankle pain when he finished his route on
April 10, 2013. He stopped work on April 11, 2013.
1

5 U.S.C. § 8101 et seq.

In an April 16, 2013 duty status form report, Dr. Caio N. Goncalves, a Board-certified
family practitioner, provided a history that appellant injured his left ankle on April 10, 2013. He
also provided findings on physical examination and diagnosed a sprained left ankle and right
knee due to the April 10, 2013 incident. Dr. Goncalves advised that appellant could return to
work with limitations. He reiterated his diagnoses and physical limitations in an April 16, 2013
Florida workers’ compensation form report.
In an April 23, 2013 medical report, Dr. John D. Baldino, a cardiovascular disease
specialist, indicated that appellant’s ankle was being rechecked following treatment in an
emergency room seven days ago. He provided a history of his medical treatment, social and
family background. Dr. Baldino listed findings on physical and x-ray examination and provided
a clinical impression of sprain check. In another report dated April 23, 2013, he referred
appellant to an orthopedist/podiatrist. Dr. Baldino advised that he had not reached maximum
medical improvement. Appellant could not work until he was cleared by the specialist.
By letters and an e-mail dated April 16, 2013, employing establishment supervisors
controverted appellant’s claim, contending that he did not report his injury to them prior to that
day.
By letter dated April 25, 2013, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim. It notified him of the deficiencies of his claim and afforded
him 30 days to submit additional medical evidence. OWCP also requested that the employing
establishment submit medical evidence, if appellant had been treated at its medical facility.
In an April 16, 2013 narrative report, Dr. Goncalves provided a history that appellant
sustained a twisting injury while possibly walking at work three days ago. He reported a history
of his medical and social background. Dr. Goncalves listed findings on physical and x-ray
examination and reiterated his prior diagnoses of sprained right knee and left ankle.
In an April 16, 2013 right knee x-ray report, Dr. Leon Adler, a radiologist, found no acute
process. In a left ankle x-ray report also dated April 16, 2013, he found no evidence of fracture
or dislocation.
Unsigned reports dated April 16 and 23, 2013 contained the printed name of Anisleydi
Padron, a registered nurse, and provided physical examination findings and discharge
instructions related to appellant’s right knee and left ankle conditions.
Hospital instructions signed on April 23, 2013 by a registered nurse whose signature is
illegible indicated that appellant was evaluated by Dr. Baldino for a sprain check and that he
underwent diagnostic studies and a pulse oximetry on that day. The instructions listed his
medications and recommended that he follow up with an orthopedic surgeon or podiatrist.
In a June 7, 2013 decision, OWCP accepted that the April 10, 2013 incident occurred as
alleged. It denied appellant’s claim, however, finding that the medical evidence of record failed
to establish that his left ankle and right knee conditions were causally related to the accepted
employment incident.

2

On June 25, 2013 appellant requested an oral hearing before an OWCP hearing
representative.
An April 16, 2013 form report cosigned by the same nurse whose signature is illegible
and Dr. Goncalves addressed the treatment of appellant’s left ankle and right knee conditions.
In a May 8, 2013 report, Dr. Jorge M. Cabrera, a Board-certified orthopedic surgeon,
provided a history of the April 10, 2013 employment incident, and appellant’s medical treatment,
social and family background. He listed findings on physical and x-ray examination and
provided an impression of left ankle sprain.
By letter dated November 8, 2013, appellant’s attorney requested a telephone hearing
rather than an oral hearing with an OWCP hearing representative.
In a February 10, 2014 decision, an OWCP hearing representative affirmed the June 7,
2013 decision. She found that the medical evidence of record was not sufficiently rationalized to
establish that appellant sustained an injury causally related to the accepted April 10, 2013
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).

3

medical background, showing a causal relationship between the claimed condition and the
identified factors.8 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.9
ANALYSIS
OWCP accepted that the April 10, 2013 incident occurred while appellant was in the
performance of duty but it found that the medical evidence failed to establish injuries as a result
of the accepted employment incident. The Board finds that appellant failed to provide sufficient
medical evidence to establish left ankle and right knee injuries causally related to the accepted
April 10, 2013 employment incident.
Dr. Goncalves’ April 16, 2013 duty status form report found that appellant sustained a
sprained left ankle and right knee due to the April 10, 2013 employment incident. Dr. Goncalves
did not explain how the accepted employment incident caused or contributed to appellant’s right
knee and left ankle conditions. The Board has found that medical opinion not based and not
fortified by medical rationale is of diminished probative value.10 Without medical rationale
explaining how the accepted employment incident supported Dr. Gonclaves’ opinion on causal
relationship, the Board finds that his April 16, 2013 report is insufficient to establish appellant’s
claim. The remaining reports from Dr. Goncalves reiterated his diagnoses of sprained right knee
and left ankle. The history of injury he provided was speculative. Dr. Gonclaves provided
findings on examination and addressed appellant’s medical treatment. However, he did not
opine that his conditions were causally related to the accepted April 10, 2013 employment
incident. Medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value.11 The Board finds that Dr. Gonclaves’
reports are insufficient to establish appellant’s claim.
Dr. Cabrera’s May 8, 2013 report found that appellant had a left ankle sprain. While he
provided a history of the April 10, 2013 employment incident, he failed to provide a medical
opinion addressing whether the accepted employment incident caused or contributed to the
diagnosed condition.12 The Board finds that Dr. Cabrera’s report is insufficient to establish
appellant’s claim.
Dr. Baldino’s April 23, 2013 reports found that appellant had an ankle sprain and that he
was disabled for work until he was cleared by a specialist to whom he referred him for
examination. However, he did not provide any history of injury,13 or offer a specific opinion as
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

10

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

11

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007); A.D., 58 ECAB
149 (2006).
12

Id.

13

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).

4

to how the accepted employment incident caused or contributed to appellant’s condition.14
Consequently, the Board finds that Dr. Baldino’s reports are of limited probative value and do
not establish appellant’s claim.
Similarly, the diagnostic test results of Dr. Adler are insufficient to establish appellant’s
claim. Dr. Adler addressed appellant’s right knee and left ankle conditions, but failed to provide
an opinion addressing whether his diagnosed conditions were caused or contributed to by the
April 10, 2013 employment incident.15 The Board finds, therefore, that his reports are
insufficient to establish appellant’s claim.
The unsigned report which contained the printed name of Nurse Padron and hospital
instructions which contained the illegible signature of a registered nurse have no probative value
as a nurse is not a physician as defined under FECA.16 The Board finds that there is insufficient
medical evidence of record to establish that appellant sustained left ankle and right knee injuries
causally related to the accepted April 10, 2013 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish left ankle and
right knee injuries on April 10, 2013 while in the performance of duty.

14

See cases cited, supra note 11.

15

Id.

16

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors
and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8102(2); M.B.,
Docket No. 12-1695 (issued January 29, 2013).

5

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 3, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

